LIGON, J.
The only question in this case relates to the ruling of the court in reference to the question put to the witness Sample, which was objected to by the defendant. The record shows, that the witness was a practical surveyor ; that he had often traced the lines marked by the United States’ surveyors, and was familiar with their marks, which were peculiar, differing from the marks or chops made by other surveyors. Here is a sufficient predicate to allow the witness, as an expert, to give ah opinion, or express his belief, as to whether the line spoken of was marked by the United States’ surveyors. On questions of science, persons of skill may not only speak as to facts, but are allowed to give their opinions in evidence.— 1 Phil. Ev. 290. Whether the witness who is allowed to give his opinion in evidence, is an expert, and skilled in the matter about which his opinion is desired, is a question for the court.— 2 Phil. Ev. (C. & H.’s Notes) 761.
There is no error in the record, and the judgment is affirmed.